Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 3/15/2021, has been entered.  
Claims 1, 3, 5-17 and 19-25 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2017/0271592 A1), hereafter referred to as Lee, in view of Ota et al. (US Pub. No. 2020/0265872 A1), hereafter referred to as Ota.

As to claim 25, Lee discloses an electronic device comprising a semiconductor memory (fig 21, [0169] and [0048]), wherein the semiconductor memory comprises:
a first wiring (150), a second wiring (130) and a third wiring (104) that are arranged so as to be isolated from one another (separated by the stacks 127 and 147), wherein the second wiring (130) is extended in a 
a first variable resistance element (142) interposed between the first (150) and second wirings (130), overlapping an intersection between the first and second wirings, and comprising a first variable resistance layer (142); and 
a second variable resistance element (118d) interposed between the second (130) and third wirings (104), overlapping an intersection between the second and third wirings, and comprising a second variable resistance layer (118d), 
wherein during a set operation ([0216]), the direction of a current flowing through the first variable resistance element (142) coincides with a temperature increase direction in the first variable resistance element (temperature increases in the direction towards the heating element 144d), the direction of a current flowing through the second variable resistance element (118d) is opposite to a temperature increase direction in the second variable resistance element (temperature increase in element 118d is from the top to the bottom because the heating element 120d is located on the bottom while current is shown as the arrows traveling in the direction from bottom to top).

Nonetheless, Ota discloses a plurality of stacked body (fig 4, LM) comprising a variable resistance layer (MF) that includes a width at a second location that is larger than a width at a first location when a current flows from the second location to the first location in the variable resistance layer (fig 4, trapezoidal shape [0040]; wherein the trapezoidal shape switches from one side to the opposite side of the word line), Ota further discloses an embodiment wherein instead of the trapezoidal shape of figure 4 a stepwise shape is used (fig 16 and [0063]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the variable resistance layers of Lee with the stepwise shape as taught by Ota since this will offset the different between the on-currents by adjusting the connection area between the resistive element and the word line, thereby reducing reading errors (see Ota, [0045]).

Allowable Subject Matter
Claims 1, 3, 5-17 and 19-24 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the semiconductor memory comprising: wherein a first composition of the second variable resistance layer at the second width is different from a second composition of the second variable resistance at the third width, as recited in claim 1, or the semiconductor memory comprising: wherein a part of the second variable resistance layer at the first location and a part of the second variable resistance layer at the second location are formed of different materials, as recited in claim 12.  Dependent claims 3, 5-11, 13-17 and 9-24 are allowable because of their dependence on one of allowable independent claims 1 or 12.  

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.
Applicant argued, with respect to claim 25, that Ota only discloses a gradual decrease in the width of the variable resistance layer.  Therefore, 
Examiner disagrees because Ota teaches that it would have been obvious for the change in width of a memory stack body to be arranged in either a stepwise manner or a trapezoidal manner.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to change the trapezoidal shaped memory film of Lee to a stepwise shape as taught by Ota as laid out above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/26/2021